Citation Nr: 0703078	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran served as an activated member of the Nevada Army 
National Guard from February to June 1993, September 2001 to 
November 2002, and February 2003 to January 2004, to include 
active duty in Iraq.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The veteran appeared at a Video Conference Hearing before the 
undersigned Veterans Law Judge in November 2005.  A 
transcript is associated with the veteran's claims folder.  


FINDINGS OF FACT

1.  The veteran does not have a pre-service history of 
tinnitus, nor any significant pre or post-service exposure to 
excessive noise.  

2.  While the veteran does not have documentation of a 
diagnosis of tinnitus in service, the service and post-
service medical records indicate significant in-service noise 
exposure, complaints of a nearly constant ringing in the ears 
during and after service and a diagnosis of tinnitus within 
several months of separation from service

3.  Notwithstanding a negative nexus opinion obtained by the 
RO, the documented history of acoustic trauma during service 
and ringing in the ears during and since service, the 
competent evidence of a diagnosis of tinnitus within several 
months of service and the veteran's filing a claim within 
weeks of her separation from service places the evidence in 
relative equipoise as to whether her tinnitus began during or 
as the result of service.  



CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
tinnitus.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran served as a commissioned officer of military 
police in the Nevada Army National Guard, where she was 
activated to augment regular forces in the ongoing Global War 
on Terror.  In this capacity, she served at the Abu Ghraib 
facility, 20 miles to the west of Baghdad, Iraq, in command 
of a contingent of American forces participating in Operation 
Iraqi Freedom.  During this service, the veteran was exposed 
to extensive noises such as mortar, rocket-propelled grenade 
(RPG), improvised explosive device (IED), and small arms 
fire, as well as to large military vehicle and generator 
sounds.  The veteran contends that she currently experiences 
tinnitus as a result of this in-service noise exposure.  

The service medical records do not show a diagnosis of 
tinnitus.  The veteran, however, was separated from active 
service in January 2004 and posited her current claim within 
a few weeks after discharge in February 2004.  This close 
temporal proximity between service discharge and filing of a 
claim for service-connected disability is probative when 
considering the veteran's claim, as it evidences a continuity 
of symptomotology during and after service.  See Hampton v. 
Gober, 10 Vet. App. 481 (1997).  

With respect to a current diagnosis of tinnitus, the veteran 
was afforded a VA audiology examination in July 2004, where 
she complained of ringing in the ear and of a significant in-
service history of noise exposure.  The veteran relayed in 
this examination that she was a social worker, and was in the 
same position prior to her most recent activation and 
deployment to Iraq.  She had no significant noise exposure 
from this employment, and had no other employment or 
recreational noise exposure other than her military service.  
The July 2004 examiner diagnosed the veteran with tinnitus, 
but, opined that the "most likely etiology of tinnitus" was 
genetic or vascular and "inconsistent with loud levels of 
noise exposure."  

To support her contentions, the veteran submitted a lay 
statement from a National Guard soldier who served under her 
command at the Abu Ghraib facility.  This soldier reported 
that the veteran did complain of a ringing in the ears during 
service, as well as confirming the close proximity to combat 
noise exposure experienced by the veteran and members of her 
unit.

The Board notes that the veteran had no documented tinnitus 
or other ear abnormality at any time prior to entry to her 
periods of active duty.  As such, she is presumed to have 
been sound and fit for duty during each period of service, 
including her service in Iraq.  See 38 U.S.C.A. §§ 1111, 
1137.  There is competent evidence of a diagnosis of tinnitus 
within six months of service.  Furthermore, tinnitus is not a 
disorder which can be confirmed by objective testing, and the 
veteran's complaints on the presence of a ringing in her 
ears, while subjective, is competent as evidence of 
continuing symptomotology both during and after service.  See 
Espiritu, supra.  

The Board finds the veteran's own complaints of a ringing in 
the ears during service and the statement of the soldier who 
served under the command of the veteran as being credible and 
supportive of a finding of an in-service onset of tinnitus.  
Both the veteran's complaints and the lay statement of her 
fellow soldier are evidence of a continuing symptomotology 
from service to the present, and in light of a diagnosis of 
tinnitus in July 2004, clearly weigh in favor the claim.  The 
Board notes the opinion of the July 2004 examiner, which 
relates the disorder to a hereditary or vascular problem.  
However, when weighing the evidence, to include the competent 
evidence of in-service exposure to excessive noise and the 
onset of ringing in the ears during that time, and the 
medical evidence of a diagnosis of tinnitus so soon after 
service, with no suggestion of pre-service tinnitus or post-
service excessive noise exposure, the Board finds that the 
relevant evidence of record to be in relative equipoise as to 
whether the veteran's tinnitus began during or as the result 
of her active military service.  With application of the 
benefit of the doubt doctrine, service connection for 
tinnitus is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


